Case 1:18-cv-03368-RLY-MPB Document 51 Filed 05/11/20 Page 1 of 2 PageID #: 256




                    IN THE UNITED STATES DISTRICT COURT
                           Southern District of Indiana
                              Indianapolis Division


 CHRISTOPHER McCALLEY and                        )
 MARILYN McCALLEY, Individually and as           )
 Parents of PATRICK McCALLEY, Deceased,          )
                                                 ) Case No. 1:18-cv-3368-RLY-MPB
                    Plaintiffs,                  )
                                                 )
       v.                                        )
                                                 )
 CARMEL CLAY SCHOOL CORPORATION,                 )
 doing business through the Board of School      )
 Trustees of the Carmel Clay Schools,            )
 CARMEL HIGH SCHOOL,                             )
 CITY OF CARMEL,                                 )
 TOBY STEELE, and                                )
 CARMEL POLICE OFFICER PHIL HOBSON,              )
                                                 )
                    Defendants.                  )


            STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiffs, by counsel, and Defendants, by respective counsel, hereby

 stipulate to the voluntary dismissal, with prejudice, of the above-captioned cause,

 pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). The parties are responsible for their own

 costs and attorneys’ fees.




                                           1
Case 1:18-cv-03368-RLY-MPB Document 51 Filed 05/11/20 Page 2 of 2 PageID #: 257




 Respectfully submitted,                          Respectfully submitted,

 FLYNN & SULLIVAN                                 TRAVELERS STAFF COUNSEL INDIANA

 By:   /s/ Sheila M. Sullivan             By:     /s/ Paul T. Belch
       Sheila M. Sullivan, 14551-49               Paul T. Belch, 18533-49
       8910 Wesleyan Road, Suite C                280 East 96th Street, Suite 325
       Indianapolis, IN 46268                     Indianapolis, IN 46240
       (317) 660-4770                             Mailing: P. O. Box 64093
       sheila@fstrial.com                         St. Paul, MN 55164-0093
       Attorney for Plaintiffs                    (317) 818-5111
                                                  pbelch@travelers.com
                                                  Attorney for Defendants
                                                  City of Carmel and
                                                  Officer Phil Hobson



                                                  Respectfully submitted,

                                                  CHURCH CHURCH HITTLE + ANTRIM

                                            By:   /s/ Liberty S. Roberts
                                                  Liberty L. Roberts, 23107-49
                                                  10765 Lantern Road, Suite 201
                                                  Fishers, IN 46038
                                                  (317) 773-2190
                                                  lroberts@cchalaw.com
                                                  Attorney for Defendants,
                                                  Carmel Clay School Corporation,
                                                  Carmel High School, Toby Steele, and
                                                  Nicholas Wahl




                                      2
